DETAILED ACTION
This communication is responsive to the Amendment filed January 26, 2022.  Claims 1, 3, 5, and 6 are currently pending.  Claims 1 and 3 are under examination.
The rejection of claim 4 set forth in the Office Action dated November 1, 2021 is WITHDRAWN as moot due to Applicant’s canceling the claim.
The rejections of claims 1 and 3 under 35 USC 103 set forth in the November 1 Office Action are WITHDRAWN due to Applicant’s amendments.
Claims 1 and 3 are newly REJECTED for the reasons set forth below.  Although the same prior art reference is used, the bases for these rejections are considered to be new grounds because the rejections rely on additional teachings of the prior art reference.
This action is final because the rejections are necessitated by amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 was filed after the mailing date of the Office Action on November 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2010/0190942).
Regarding claim 1, Hosaka teaches a catalyst for the polymerization of olefins comprising a solid catalyst component, and organoaluminum compound, and an aminosilane compound that acts as an external electron donor.  (Abstract.)  The solid catalyst component contains magnesium, titanium, halogen, and an internal electron donor compound.  (Id.)  Hosaka further teaches that phthalates such as di-n-butyl phthalate, are preferred internal electron donors.  (See Exs. 14 and 9, “Preparation of a Solid Catalyst Component,” paras. [0076] and [0087] (use in an example indicates preferability).)
There are two differences between the examples of Hosaka (particularly Example 14) and claim 1.
First, the examples of Hosaka include phthalates as internal electron donors, rather than the recited alkyl-substituted malonic acid diester.  However, Hosaka also teaches that other electron donors, including diethyl malonate, dipropyl malonate, dibutyl malonate, diisobutyl malonate, dipentyl malonate, and dineopentyl malonate, are useful internal electron donor compounds.  (paras. [0035]-[0036].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a malonic acid diester in place of the phthalates of the examples with the predictable result of forming a useful catalyst component because Hosaka teaches that malonic acid diesters are useful internal electron donors.  (See MPEP 2143(I)(B).)
The second difference is that exemplar aminosilane of the examples of Hosaka (particularly Example 14) does not meet the requirements of claim 1.  Particularly, in bis(methylamino)cyclohexylmethylsilane, the group corresponding to R3 is a C1 group.  However, Hosaka further teaches that other aminosilanes, including bis(ethylamino)methylcyclopentylsilane and bis(ethylamino)methylcyclohexylsilane, are useful external electron donors.  (para. [0024].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted bis(ethylamino)methylcyclopentylsilane or bis(ethylamino)methylcyclohexylsilane in place of the aminosilane of the examples of Hosaka with the predictable result of forming a useful catalyst system because Hosaka teaches that these aminosilanes are useful external donors.  (See MPEP 2143(I)(B).)

Regarding claim 3, Hosaka teaches a process for the polymerization of olefins in which the olefins are contacted with the catalysts discussed above.  (See paras. [0061]-[0063].)

Response to Arguments
To the extent Applicant’s arguments were not addressed above, the arguments are not persuasive.  As discussed above, Hosaka teaches a catalyst system in which the internal electron donor is an alkyl-substituted malonic acid diester.  Further, Applicant’s arguments seemingly asserting an unexpected result of a catalyst with an alkyl-substituted malonic acid diester and particular aminosilane 
As for the identity of the aminosilane external donor, it appears that the comparative example and inventive Examples 1 and 2 are the most comparable, with the only difference being the aminosilane external electron donor.  The aminosilane of the comparative example differences only from the inventive Examples in that R1 and R2 are the same in the comparative example, rather than the number of carbon atoms in R1 being larger than the number of carbon atoms in R2 by at least 2.  However, that is not the case in the disclosure of Hosaka (specifically, the exemplar aminosilane of Example 14) which differs from the inventive Examples 1 and 2 only in the identity of R3.  At best, the evidence apparently relied upon by Applicant shows only that the relative sizes R1 and R2 are perhaps material and that any differences in activity, MFR, and/or XS is driven by that difference.  Hosaka, however, teaches aminosilanes with that difference.  As such, the differences identified by Applicant would also be exhibited in a polymer made via the catalyst system of Hosaka.
Simply put, Applicant has not put forth persuasive evidence showing that a solid catalyst system containing an alkyl-substituted malonic acid diester and the aminosilane external donor of claim 1 would produce a polymer with unexpected characteristics.  Thus, claims 1 and 3 remain REJECTED.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763